Citation Nr: 1730826	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  06-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating on an extra-schedular basis for service-connected bilateral hearing loss, rated as noncompensable prior to June 11, 2014, and as 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The procedural history of this case is complex, and has been comprehensively set out as part of the Board's March 2014 remand.  

When the Veteran's claim was most recently before the Board in August 2015, it was denied.  In November 2015, the Veteran's attorney submitted a motion to vacate the Board decision, arguing that because a Freedom of Information Act (FOIA) request was still outstanding, the Veteran's due process rights had been violated.  In June 2016, the undersigned Veterans Law Judge granted the motion to vacate the Board's August 2015 decision, and in September 2016, the Veteran's FOIA request was completed.

Although the Board regrets the further delay, an additional remand is required.  

In July 2014, the Veteran submitted to VA authorizations for, among other records, a September 2012 VA audiology evaluation.  No efforts to obtain this VA audiological evaluation were made.  Aside from VA examination reports and opinions, the only VA medical records associated with the evidence of record before the Board are dated April 8, 2014, through September 25, 2014.  See CAPRI records located in Virtual VA, with a receipt date of October 6, 2014.  Moreover, a review of the Rating Decisions, Statements of the Case, and Supplemental Statements of the Case reflect that the RO has not reviewed any other VA treatment records in the first instance.  Accordingly, a remand is required to obtain all of the Veteran's outstanding VA treatment records, to include a September 2012 audiometric evaluation, and any accompanying audiogram, and to associate them with the evidence of record before the Board.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include a September 2012 audiometric evaluation and any accompanying audiograms, and associate them with the evidence of record before the Board.

2.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

